Fourth Court of Appeals
                                  San Antonio, Texas

                                      November 23, 2020

                                      No. 04-20-00507-CV

                         IN THE INTEREST OF L.R.S., A CHILD,

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13540
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER

         The trial court signed an order terminating appellant’s parental rights on July 17, 2020.
Because “termination of the parent-child relationship [was] at issue” in this case, this appeal is
governed by the rules of appellate procedure for accelerated appeals. TEX. R. APP. P. 28.4(a); see
also TEX. FAM. CODE ANN. § 109.002(a-1). In an accelerated appeal, the notice of appeal must be
filed within 20 days after the judgment is signed, and that deadline is not extended by the filing
of a motion for new trial. TEX. R. APP. P. 26.1(b); In re G.S., No. 04-17-00237-CV, 2017 WL
2457052, at *1 (Tex. App.—San Antonio June 7, 2017, no pet.) (mem. op.). As a result,
appellant’s notice of appeal was due by August 6, 2020, and a motion for extension of time to
file the notice of appeal was due by August 21, 2020. TEX. R. APP. P. 26.1, 26.3; In re G.S., 2017
WL 2457052, at *1.

       Appellant filed her notice of appeal on October 14, 2020. “[O]nce the period for granting
a motion for extension of time under Rule [26.3] has passed, a party can no longer invoke the
appellate court’s jurisdiction.” See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(construing the predecessor to Rule 26). Because the notice of appeal was untimely filed, we
ORDER appellant to show cause why this appeal should not be dismissed for lack of jurisdiction
by December 3, 2020. See id. If appellant fails to respond to this order by the date ordered, this
appeal will be dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3. All other appellate
deadlines are suspended until further order of this court.




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court